— The petitioners brought this proceeding, in the nature of mandamus, to compel the issuance by the building inspector of a permit to erect a gasoline station on their property on the ground that a zoning ordinance of the town was arbitrary, unreasonable and void. The matter went to a hearing before an official referee, who made findings that the ordinance, in so far as it related to this property, was arbitrary, unreasonable, discriminatory, confiscatory and illegal, and granted an order directing the issuance of such certificate. The proceeding presented very largely questions of iact. Order unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Hagarty, Carswell, Davis, Adel and Close, JJ.